The following opinion was filed October 13, 1931:
Per Curiam.
In so far as the defendant’s brief, on its motion for a- rehearing, is a reargument of the issues dis*462posed of in the opinion filed herein, there is no occasion for a rehearing. It may be true that, in view of modern conditions, present-day demands for more expeditious passenger service render impractical the handling and transportation of freight on passenger cars. The resulting operating problem may be solvable only by confining the transportation'of freight to cars used exclusively for that purpose. If that is the only solution, then, in so far as the defendant has failed to acquire the right to operate such cars on city streets under the franchise of March 22, 1906, it may be necessary for it to obtain an additional grant from the city, and also to acquire the right to subject abutting property to such additional burden as may result from the operation of cars used solely for the transportation of freight for hire. Manifestly, courts cannot rightly by interpretation either enlarge rights conferred by municipal ordinances, or subject privately owned property to additional burdens without the consent of, or compensation to, the owner, even though changes in the conditions and means of transportation may warrant an additional grant.
The right of a street railway company to carry materials for its own purposes in maintaining and operating its railway system, which was recognized in Waszkiewicz v. Milwaukee E. R. & L. Co. 147 Wis. 422, 133 N. W. 596, was not challenged in the instant case; and the decision herein is merely in relation to the defendant’s activity as a common carrier for hire.
The motion for a rehearing is denied, with $25 costs.